March 3, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                   BETH YESHUA HAMASHIACH, Appellant

NO. 14-13-00491-CV                           V.

                          MALAIKA ADAN, Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Malaika
Adan, signed, June 17, 2013, was heard on the transcript of the record. We have
inspected the record and find the trial court lacked subject matter jurisdiction over
the case. We therefore order the judgment of the court below REVERSED and
RENDER judgment dismissing without prejudice.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Malaika Adan.



      We further order this decision certified below for observance.